NETERER, District Judge
(after stating the facts as above). [1] The sole question for this court to determine is whether the petitioner was accorded a fair trial. This court said in Ex parte Moola Singh et al., 207 Fed. 780, at page 782, and repeated this in Ex parte Chin Doe Tung, 236 Fed. 1017, at page 1018:
“The authority of the immigration officers and the jurisdiction of the courts depend upon power conferred by Congress. It is a matter of legislation. No discretion is vested in the courts. Congress has the right to legislate upon the subject, prescribe rules, fix limits, and confer authority where *457It deems wise, in legislating upon the subject at hand. The supreme authority is conferred upon the immigration officers. The jurisdiction of the court is limited to ascertaining whether the petitioners were denied a hearing.”
In Ex parte Chin Doe Tung, supra, 236 Fed. at 1018, it is said:
“The court’s inquiry is limited as to whether the applicant was accorded an impartial hearing, and it cannot inquire into the sufficiency of the probative facts, or consider reasons for the conclusions reached by the immigration officers. The question is not, would the court have come to the same conclusion? but, was the petitioner accorded a fair hearing? Chin Yow v. U. S., 208 U. S. 8.”
The petitioner was accorded a fair hearing; extraordinary consideration has been given his case. Does the testimony bring him within the inhibitions of the Immigration Act? The record is conclusive that the petitioner was not likely to become a public charge, in the sense that he would be a “pauper” or an occupant of an almshouse for want of means of support (Gegiow v. Uhl, 239 U. S. 3, 36 Sup. Ct. 2, 60 L. Ed. 114), or likely to be sent to an almshouse for support at public expense (Ex parte Mitchell [D. C.] 256 Fed. 229; Howe v. United States ex rel. Savitsky, 247 Fed. 292, 159 C. C. A. 386, Ng Fung Ho v. White [C. C. A.] 266 Fed. 765).
[2] Section 3, Act Feb. 5, 1917 (section 428914b), excludes “paupers” classed with persons of constitutional psychopathic inferiority, and persons not comprehended within the foregoing class are “mentally or physically defective” — “such physical defect being of a nature which may affect the ability of such alien to earn a living.” Then follows another classification:
“Persons who have been convicted of or admit having committed a felony or other crime or misdemeanor involving moral turpitude.”
# Then polygamists, anarchists, or those who advocate the assassination of public officials, or the unlawful destruction of property, or affiliated with organizations teaching opposition to organized government. Then follow various classifications, and then the classification: “Persons likely to become a public charge.” The contention that the phrase “persons likely to become a public charge” must by construction mean paupers, or mentally or physically defective, as affecting the ability to earn a livelihood, or persons habitually criminal, is not well taken.
The term “likely to become a public charge” is not associated with paupers or professional beggars, idiots, and certified physical and mental defectives, as in Act Feb. 20, 1907, as amended by Act March 26, 1910 (36 Stat. 263), and is differentiated from the application in Gegiow v. Uhl, supra. “Public” is defined by Bouvier as “the whole body politic, or all the citizens of the state.” The public in this case is the people, the government of the United States. “Charge” (Webster): To lay on, impose tax, duty, or trust. A judgment is a charge upon land. Darling v. Roger, 22 Wend. (N. Y.) 491. It may be said it is a responsibility peculiar to the person affected, and a public charge, to be a person committed to the custody of a department of the government by due course of law.
*458[3] The petitioner at the time of entry had conspired with another to violate the laws of the United States. Conspiracy is a felony. Criminal Code, § 335 (Comp. St. § 10509). He admitted having committed a felony, and is excluded by the act, and unquestionably liable to become a public charge, in that he was subject to prosecution in the courts of the United States, and likely to be convicted on his own admission, and subject to imprisonment for two years. In Ex parte Tsunetaro Machida, 277 Fed. 239, at page 241, this court said:
“When he was convicted he became a public charge, and a tax, duty, and trust was imposed upon the government by his conduct; and at the time of his entry he was likely to become a public charge by reason of the crime which he had committed.”
The instant case is on “all fours” with that case, except that a formal judgment of conviction is not entered. The department having found the defendant entered the United States without inspection and likely to become a public charge, there being testimony to support the conclusion, the court may not weigh the testimony, and the writ is denied.